Quinn, Chief Judge
(concurring in the result):
At the outset, it is important to repeat what I said at the beginning of my dissenting opinion in United States v Sutton, 3 USCMA 220, 228, 11 CMR 220: “I have absolutely no doubt in my mind that accused persons in the military service of the Nation are entitled to the rights and privileges secured to all under the Constitution of the United States, unless excluded directly or by necessary implication, by the provisions of the Constitution itself.” Consequently, in my opinion, there is no merit to the argument that the Constitution has no application outside the continental limits of the United States. The cases cited in support of that argument deal with the general question of the territorial application of the Constitution, Hawaii v Mankichi, 190 US 197, 23 S Ct 787, 47 L ed 1016; Downes v Bidwell, 182 US 244, 21 S Ct 770, 45 L ed 1088, or with the practical inapplicability of specific provisions of the Constitution to “residents or temporary sojourners abroad.” Ross McIntyre, 140 US 453, 464, 11 S Ct 897, 35 L ed 581. Our armed forces are now stationed in 63 foreign countries, as part of our program of national defense and our effort to preserve the peace of the world. They are not there*804by deprived of their Constitutional rights and privileges. On the contrary, those Constitutional rights and privileges are a fundamental part of the military law. And the military law governs our armed forces whether they are within or without the continental limits of the United States.
As for nonmilitary persons, the United States generally follows the territorial principle of crime; that is, an act is normally punishable only if it has consequences within the physical limits of the United States or its possessions. There are exceptions, of course, as in the case of counterfeiting. 18 USC § 471. However, the United States also has the right, and the duty, to regulate the conduct of its citizens, and other persons for whom it vouches, when they are in foreign countries. Skiriotes v Florida, 313 US 69, 61 S Ct 924, 85 L ed 1193; Blackmer v United States, 284 US 421, 52 S Ct 252, 76 L ed 375; Ross v McIntyre, supra. In providing standards of conduct for nonmilitary persons outside the United States, Congress exercises its sovereign authority to govern their “conduct ... in foreign countries when the rights of other nations or their nationals are not infringed.” Skiriotes v Florida, supra, page 73. The NATO Status of Forces Agreement and the Administrative Agreement between the United States and Japan are concrete examples of our Government's recognition of its responsibility in this field. What, then, are the standards of eon-duct, and the enforcement procedures, that Congress can adopt for nonmilitary persons for whom this Government is responsible during the time they are in foreign countries? Certainly, it cannot adopt standards and procedures which are repugnant to the fundamental principles of American justice which “go to the very root of the power of government.” Fairman, Some New Problems of the Constitution Following the Flag. 1 Stanford L Rev .587 (1949). This limitation on the Congressional power is implied in the opinion of the United States Court of Appeals for the First Circuit in Best v United States, 184 F2d 131 (1950). On the other hand, Congress is not limited to standards of conduct and enforcement procedures which the Constitution requires for persons within the country, but which, outside the country, are either impossible of accomplishment, or are so impracticable as to “in a majority of cases, cause an abandonment of all prosecution.” Ross v McIntyre, supra, page 464.
Common sense and sound practice indicate that prescribed standards of conduct should be the same ■ for the military as for those persons who, although not actually members of the military, are “part of the armed forces,” Toth v Quarles, 350 US 11, 15, 76 S Ct 1, 100 L ed (Adv p 4), or are “directly connected with such forces,” Duncan v Kahanamoku, 327 US 304, 313, 66 S Ct 606, 90 L ed 688. These same considerations also indicate that enforcement procedures should be the same for both groups. And that is exactly what Congress accomplished by Article 2(11) of the Uniform Code of Military Justice, 50 USC § 552.
Congress assured the nonmilitary personnel abroad of all the guarantees and rights of the United States Constitution except those of indictment by grand jury and trial by petit jury. The Constitution recognizes these exceptions as to military personnel, see my dissenting opinion in United States v Sutton, supra, p 228. Necessity justifies the exceptions as to nonmilitary persons beyond the continental limits of the United States. Thus, in Ross v McIntyre, supra, the United States Supreme Court pointed out the substantial impracticability of attempting to pro--V/ vide for indictment by a grand jury and trial by a petit jury of persons accused of crime in foreign countries. As to such persons Congress can constitutionally provide a different method for the initiation and prosecution of charges. Of course, Congress can establish a separate civilian court for the trial of nonmilitary persons abroad. However, constitutionally it is not required to do so. Again since such individuals are “directly connected” with the armed forces abroad, good sense *805and sound practice indicate that they should be tried by court-martial. Under the circumstances, enlargement of courts-martial jurisdiction is not “at the expense of the normal and constitutionally preferable system of trial by jury.” Toth v Quarles, supra, pages 22-23. On the contrary, it provides a practicable, effective, and economical method of affording a constitutionally fair and just trial to nonmilitary persons who constitute “part of the armed forces” abroad. In my opinion, therefore, Article 2(11) of the Uniform Code of Military Justice is constitutional, and the court-martial had the power to try and to punish the accused.